Conference Call: Today, Wednesday, November 3, 2010 at 10:00 a.m. ET Dial-in Numbers: 866-395-2657 or 706-902-0717 (International) Webcast / Replay URL: www.integramed.com or www.earnings.com Phone Replay: 800-642-1687 or 706-645-9291 through November 10, 2010 Conference ID #: IntegraMed® Q3 Revenue Rose 13% to $60.6M; Net Income Declined 11% to $1.1M, Principally Reflecting Vein Clinic Start-Up Costs PURCHASE, NEW YORK — November 3, 2010 IntegraMed America, Inc. (NASDAQ: INMD), the leader in developing, marketing and managing specialty healthcare facilities in the fertilityand vein care markets, today announced results for the third quarter and the nine months ended September 30, 2010 and reviewed plans for additional vein clinic development in 2011. Summary Financial Results (in thousands, except per share data) Three Months Ended 9/30/10 Three Months Ended 9/30/09 % Change Nine Months Ended 9/30/10 Nine Months Ended 9/30/09 % Change Revenue: Attain Fertility Centers (1) $ $ +12
